EXHIBIT 10.1
 
EXECUTION COPY
 
EMPLOYMENT AGREEMENT dated as of September 30, 2002, between PACER
INTERNATIONAL, INC., a Tennessee corporation (the “Company”), and CARL K.
KOOYOOMJIAN (the “Executive”).
 
The Company and the Executive are entering into this Agreement to set forth the
terms and conditions of the Executive’s continued employment as a senior
executive of the Company. Accordingly, in consideration of the mutual covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Company and the Executive, the Company and the Executive hereby agree as
follows:
 
SECTION 1.  Duties.    On the terms and subject to the conditions contained in
this Agreement, the Executive will continue to be employed by the Company as its
Vice Chairman, an executive officer position, with responsibility for strategic
development and corporate planning for the Company and its subsidiaries. The
Executive shall report directly to the Chairman of the Board of Directors (the
“Board”) of the Company, and shall perform such duties as are reasonably
assigned to him by the Chairman consistent with such position.
 
SECTION 2.  Term of Employment; Consulting Period.
 
(a)  The Executive’s employment hereunder shall be for the period (the
“Employment Period”) commencing on October 1, 2002 (the “Commencement Date”),
and ending on September 30, 2004 (the “Scheduled Termination Date”), unless
sooner terminated by the Company or the Executive pursuant to and in accordance
with the applicable provisions of this Agreement. Upon such termination of the
Executive’s employment hereunder, the Executive (or, if applicable, the
Executive’s beneficiaries or estate) shall be entitled to those rights and
benefits provided in Section 8(a) or Section 8(b), as applicable to such
termination.
 
(b)  If the Executive resigns from his employment hereunder pursuant to Section
7(c) at any time prior to the Scheduled Termination Date, then, in consideration
of the Company’s agreement to continue to provide to the Executive, as a
consulting fee, the payments and other benefits contemplated by, and subject to
the conditions of, Section 8(b), the Executive agrees to provide to the Company
such advisory and consulting services as the Chairman may reasonably request and
the Executive may agree to provide from time to time during the period (the
“Consulting Period”) commencing on the effective date of such resignation and
ending on the Scheduled Termination Date. During any such Consulting Period, (i)
the Executive shall be acting as an independent contractor to the Company and
will have no authority to act for or bind the Company in any way and will not
represent otherwise to any Person, and (ii) the Executive shall be responsible
for, and shall indemnify, defend and hold the Company harmless from and against,
all federal, state and local income, employment, social security and other
similar taxes and levies



--------------------------------------------------------------------------------

imposed on or payable by the Executive on or with respect to his receipt of such
consulting fees and other benefits paid and made available to the Executive
pursuant to this Section 2(b), any other provision of this Agreement to the
contrary not withstanding.
 
SECTION 3.  Time to be Devoted to Employment.    During the Employment Period,
the Executive will devote such of his working energies, efforts, interest,
abilities and time to the performance of his duties and responsibilities
pursuant to Section 1 above as may be reasonably necessary to adequately perform
such duties and responsibilities.
 
SECTION 4.  Base Salary; Benefits.
 
(a)  During the Employment Period, the Company (or any of its Affiliates) shall
pay the Executive an annual base salary (the “Base Salary”) of $400,000, payable
in such installments (but not less often than monthly) as is generally the
policy of the Company with respect to the payment of regular compensation to its
executive officers. The Executive will also be entitled to vacation under the
Company’s policy, but in any event no less than four (4) weeks vacation per year
occurring during the Employment Period. Such vacation shall accrue and may be
taken in accordance with the Company’s policy in effect from time to time with
respect to its executive officers generally, subject to the Company’s right at
any time and from time to time to amend, modify, change or terminate such
vacation policy in any respect. During the Employment Period, the Executive will
also be entitled to such other benefits as may be made available to other
executive officers of the Company generally, including participation in such
health, life and disability insurance programs and retirement or savings plans,
if any, as the Company may from time to time maintain in effect, as well as (i)
the continued use of the vehicle (or a comparable replacement) currently leased
by the Company or its Affiliate for the Executive, on the terms currently
provided by the Company or its Affiliate to the Executive, and (ii) shared use
of or access to a country club membership owned or maintained by the Company in
the Columbus, Ohio metropolitan area, in each case subject to the Company’s
right at any time and from time to time to amend, modify, change or terminate in
any respect any of its employee and other benefit plans, policies, or programs.
 
(b)  During the Employment Period (and any Consulting Period), the Executive
shall not be entitled to any bonus unless otherwise determined by the Board in
its sole discretion.
 
SECTION 5.  Reimbursement of Expenses.    During the Employment Period, the
Company shall reimburse the Executive in accordance with Company policy for all
reasonable and necessary traveling expenses and other disbursements incurred by
the Executive for or on behalf of the Company in connection with the performance
of the Executive’s duties hereunder upon presentation of appropriate receipts or
other documentation therefore, in accordance with all applicable policies of the
Company.
 
SECTION 6.  Disability or Death.    If, during the Employment Period, the
Executive is incapacitated or disabled by accident, sickness or otherwise
(hereinafter, a “Disability”) so as to render the Executive mentally or
physically incapable of performing the services required to be performed by the
Executive under this Agreement for any period of 90 consecutive days or for an
aggregate of 180 days in any period of 360 consecutive days occurring during the
Employment Period, the Company may, at any time thereafter, at its option,
terminate the Executive’s



2



--------------------------------------------------------------------------------

employment under this Agreement immediately upon giving the Executive written
notice to that effect. In the event of the Executive’s death, the Executive’s
employment will be deemed terminated as of the date of death.
 
SECTION 7.  Termination.
 
(a)  The Company may terminate the Executive’s employment hereunder at any time
for “cause” by giving the Executive written notice of such termination,
containing reasonable specificity of the grounds therefor. For purposes of this
Agreement, “cause” shall mean (i) willful misconduct with respect to the
business and affairs of the Company or any of its Affiliates that has a material
adverse effect on the Company and its subsidiaries taken as a whole, (ii) the
material breach of any provision of Section 9, Section 10, Section 11, or
Section 12 of this Agreement and, if such breach is capable of being cured, the
Executive’s failure to cure such breach within 30 days of receipt of written
notice thereof from the Company, (iii) the Executive’s commission of a felony,
or (iv) the Executive’s commission of an act of fraud or financial dishonesty
with respect to the Company or any of its Affiliates. A termination pursuant to
this Section 7(a) shall take effect immediately upon the giving of the notice
contemplated hereby.
 
(b)  The Company may terminate the Executive’s employment hereunder at any time
without “cause” by giving the Executive written notice of such termination,
which termination shall be effective as of the date set forth in such notice,
provided that such date shall not be earlier than the date of the notice.
 
(c)  The Executive may terminate his employment hereunder at any time for any or
no reason by giving the Company written notice of such termination, which
termination shall be effective as of the date set forth in such notice, provided
that such date shall not be earlier than the day on which such notice is
delivered to the Company (determined pursuant to Section 18(b) below).
 
SECTION 8.  Effect of Termination.
 
(a)  Upon the effective date of a termination of the Executive’s employment
under this Agreement by the Company for cause pursuant to Section 7(a), neither
the Executive nor the Executive’s beneficiaries or estate shall have any further
rights under this Agreement or any claims against the Company or any of its
Affiliates arising out of this Agreement, except the right to receive the
following payments and benefits, within 30 days after the effective date of such
termination (or within such earlier period as may be required by applicable
law):
 
(i)  the unpaid portion of the Base Salary provided for in Section 4(a),
computed on a pro rata basis to the effective date of such termination;
 
(ii)  reimbursement for any expenses incurred by the Executive up to the
effective date of such termination of employment and with respect to which the
Executive shall not have theretofore been reimbursed, as provided in Section 5;
and
 
(iii)  the unpaid portion of any amounts earned by the Executive prior to the
effective date of such termination pursuant to any employee benefit plan or
program in which the Executive participated during the Employment Period
(including any accrued



3



--------------------------------------------------------------------------------

and unused or unpaid vacation benefits that may be earned by or due to the
Executive as of the effectiveness of such termination in accordance with the
Company’s policy in effect at the effective time of such termination); provided,
however, that the Executive shall not be entitled to receive any benefits under
any such employee benefit plan or program that have accrued during any period if
the terms of such plan or program require that the beneficiary be employed by
the Company as of the end of any period ending on or after the effective date of
such termination.
 
(b)  Upon termination of the Executive’s employment under this Agreement for any
reason other than by the Company for cause pursuant to Section 7(a), neither the
Executive nor the Executive’s beneficiaries or estate shall have any further
rights under this Agreement or any claims against the Company or any of its
Affiliates arising out of this Agreement, except the right to receive the
following payments and benefits (whether or not the Executive continues to
provide services requested pursuant to Section 2(b) above), within 30 days after
the effective date of such termination, in the case of amounts due pursuant to
clause (i) below, and at such other times as provided in clause (ii) and (iii)
below in the case of amounts due thereunder (or in each case within such earlier
period as may be required by applicable law):
 
(i)  the payments, if any, referred to in Section 8(a) above;
 
(ii)  provided that the Executive is not in breach of any provision of this
Agreement surviving such termination and does not engage in any activity or
conduct proscribed by Section 9 or Section 10 (regardless of the extent to which
such Section may be enforced under applicable law), continued payment of an
annual amount equal to the Base Salary as in effect immediately prior to the
effective date of such termination for the period commencing on the effective
date of such termination and ending on the Scheduled Termination Date (the
“Severance Period”), payable during the Severance Period in such manner as the
Base Salary would have been payable pursuant to Section 4(a) but for such
termination;
 
(iii)  provided that the Executive is not in breach of any provision of this
Agreement surviving such termination and does not engage in any activity or
conduct proscribed by Section 9 or Section 10 (regardless of the extent to which
such Section may be enforced under applicable law):
 
(A)  continued participation in the Company’s group health insurance plans
pursuant to Section 4(a) above until the earlier to occur of (1) the last day of
the Severance Period and (2) the last day of the eighteenth (18th) calendar
month following the effective date of such termination (provided that the
Executive has timely made all necessary elections under COBRA to continue such
coverage), at the Company’s cost (including the payment by the Company of the
premium contributions that would otherwise be payable by the Executive, but
subject to the payment by the Executive of all co-payments, deductibles and
other fees, charges and costs payable thereunder by participants generally under
such plans)); and
 
(B)  if the expiration of the eighteen-month COBRA period referred to subclause
(2) of clause (iii) (A) above occurs prior to the expiration of the



4



--------------------------------------------------------------------------------

Severance Period, and the Executive is not entitled or eligible to participate
in another employer-sponsored group health insurance plan or program,
reimbursement of the premium costs incurred by the Executive for a separate,
stand-alone health insurance policy containing substantially equivalent
coverages as the Company’s group plan as in effect at such time, for an
additional period of commencing upon the expiration of the foregoing
eighteen-month COBRA period and ending on the last day of the Severance Period;
and
 
(iv)  provided that the Executive is not in breach of any provision of this
Agreement surviving such termination and does not engage in any activity or
conduct proscribed by Section 9 or Section 10 (regardless of the extent to which
such Section may be enforced under applicable law):
 
(A)  continued use of a vehicle provided by the Company or its Affiliate or an
equivalent monthly car allowance pursuant to Section 4(a) until the last day of
the Severance Period; and
 
(B)  continued shared use of or access to a country club membership owned or
maintained by the Company or its Affiliate in the Columbus, Ohio, metropolitan
area pursuant to Section 4(a) until the last day of the Severance Period.
 
(c)  Provided that the Executive is not in breach of any provision of this
Agreement and does not engage in any activity or conduct proscribed by Section 9
or Section 10 (regardless of the extent to which such Section may be enforced
under applicable law), the Company or one of its Affiliates shall pay the
Executive in a single lump the amount of $35,000 within 10 days of his written
request therefor in connection with the Executive’s relocation of his principal
residence from the Columbus, Ohio, metropolitan area (whether planned or
completed at the time of such request).
 
(d)  Without limiting any other provision of this Agreement, if the Executive
dies on or after the effective date of the termination of the Executive’s
employment hereunder, the Executive’s heirs, beneficiaries or estate, as their
respective interests may appear (but without duplication), shall be entitled to
receive or continue to receive those benefits that would otherwise have been due
and payable to the Executive pursuant to Section 8 (a) above or Section 8(b)
above, as applicable.
 
(e)  In addition to, and not by way of limitation of, any other provision of
this Agreement, upon the effective date of the termination of the Executive’s
employment hereunder, the Executive shall surrender and deliver to the Company
(i) all credit cards and charge cards of or belonging to or issued in the name
of the Company or any of its Affiliates, (ii) all membership cards for
memberships maintained by or in the name of the Company or any of its
Affiliates, (iii) all documents, records, and files (including all copies
thereof, regardless of the form or media in which the same exist or are stored)
in the Executive’s possession and belonging or relating to the Company or any of
its Affiliates (except that the Executive may retain one copy thereof for
personal archive purposes, subject to the other terms and conditions of this
Agreement, including Section 9), and (iv) any and all other personal property in
the Executive’s possession belonging to



5



--------------------------------------------------------------------------------

the Company or any of its Affiliates.
 
SECTION 9.  Disclosure of Information.
 
(a)  From and after the date hereof, the Executive shall not at any time
disclose, divulge, furnish or make accessible to any Person any Confidential
Information (as hereinafter defined) heretofore acquired or acquired during the
Employment Period (and any Consulting Period) for any reason or purpose
whatsoever (provided that nothing contained herein shall be deemed to prohibit
or restrict the Executive’s right or ability to disclose, divulge, furnish or
make accessible any Confidential Information (i) to any officer, director,
employee, Affiliate or representative of the Company, or (ii) to any other
Person as required in connection with the performance of the Executive’s duties
under and in compliance with this Agreement, or as required by law or judicial
process), nor shall the Executive make use of any Confidential Information for
the Executive’s own purposes or benefit or for the purposes or benefit of any
other Person except the Company and its Affiliates. The covenant contained in
this Section 9 shall survive the termination or expiration of the Employment
Period and any termination of this Agreement.
 
(b)  For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as hereinafter defined) of the Company and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to the Company or any Affiliate thereof, or the business or
assets of the Company or any such Affiliate, including: books and records; agent
and independent contractor lists and related information; customer lists and
related information; vendor lists and related information; supplier lists and
related information; employee and personnel lists, policies and related
information; contract terms and conditions (including those with customers,
suppliers, vendors, independent contractors and agents, and present and former
employees); terms and conditions of permits, orders, judgments and decrees;
wholesale, retail and distribution channels; pricing information, cost
information, and pricing and cost structures and strategies; marketing, product
development and business development plans and strategies; management reports;
financial statements, reports, schedules and other information; accounting
policies, practices and related information; business plans, strategic plans and
initiatives, forecasts, budgets and projections; and shareholder, board of
directors and committee meeting minutes and related information; provided,
however, that Confidential Information shall not include (A) information that is
generally available to the public on the date hereof, or which becomes generally
available to the public after the date hereof without action by the Executive in
breach or violation of this Agreement, or (B) information that the Executive
receives from a third party who does not have any obligation to the Company or
any of its Affiliates to keep such information confidential and which the
Executive does not know (or reasonably could not have known) is confidential to
the Company or any of its Affiliates.
 
(c)  As used herein, the term “Intellectual Property Rights” means all
industrial and intellectual property rights, including the following (whether
patentable or not): patents, patent applications, and patent rights; trademarks,
trademark applications, trade names; service marks and service mark
applications; trade dress, logos and designs, and the goodwill associated with
the foregoing; copyrights and copyright applications; certificates of public
convenience and necessity, franchises and licenses; trade secrets, know-how,
proprietary processes and formulae, inventions, improvements, devices and
discoveries; development tools; marketing materials;



6



--------------------------------------------------------------------------------

instructions; Confidential Information; and all documentation and media
constituting, describing or relating to the foregoing, including manuals,
memoranda and records.
 
SECTION 10.  Noncompetition Covenant.
 
(a)  The Executive acknowledges and agrees that he has received and will
continue to receive significant and substantial benefits from his prior and
future employment with the Company under this Agreement and the Prior Agreement
(as defined in Section 15(a) below), including the remuneration, compensation
and other consideration inuring to his benefit hereunder, as well as
introductions to, personal experience with, training in and knowledge of the
Company and its Affiliates, the industries in which they engage, and third
parties with whom they conduct business. Accordingly, in consideration of the
foregoing, and to induce the Company to employ or retain and continue to employ
or retain the Executive hereunder and to provide such benefits to the Executive,
in each case subject to the terms and conditions of this Agreement and the
applicable employment policies of the Company and its Affiliates, the Executive
agrees that he will not during the period (the “Non-Competition Period”)
beginning on the Commencement Date and ending on the Scheduled Termination Date:
 
(i)  in any city or county in any state or province of the United States, Canada
or Mexico where the Company or any of its Affiliates conducts business during
the Non-Competition Period, directly or indirectly engage or participate in any
Competing Business (as defined in Section 10(b) below) (whether as an officer,
director, employee, partner, consultant, holder of an equity or debt investment,
lender or in any other manner, or capacity, including by the rendering of
services or advice to any person), or lend his name (or any part or variant
thereof) to, any Competing Business;
 
(ii)  deal, directly or indirectly, with any customers, vendors, agents or
contractors doing business with the Company or any of its Affiliates, or with
any officer, director, employee of the Company or any of its Affiliates, in each
case in any manner that is or could reasonably be expected to be competitive
with the Company or any of its Affiliates;
 
(iii)  take any action to solicit, encourage or induce any customer, vendor,
agent or contractor doing business with the Company or any of its Affiliates, or
any officer, director, employee or agent of the Company or any of its
Affiliates:
 
(A)  to terminate or alter in any manner adverse to the Company and its
Affiliates his, her or its business, commercial, employment, agency or other
relationship with the Company or such Affiliate (including any action to do
business or attempt to do business with, or to hire, retain, engage or employ or
attempt to hire, retain, engage or employ, any customer, vendor, agent or
contractor, or any officer, director or employee, of the Company or any of its
Affiliates);
 
(B)  to become a customer, vendor, agent or contractor, or an officer, director
or employee, of the Executive, the Executive’s Affiliates or any other



7



--------------------------------------------------------------------------------

Person that is or could reasonably be expected to be competitive with the
Company or any of its Affiliates; or
 
(C)  to engage in any Competitive Business; or
 
(iv)  engage in or participate in, directly or indirectly, any business
conducted under any name that shall be the same as or similar to the name of the
Company or any of its Affiliates or any trade name used by any of them.
 
Ownership by the Executive for investment purposes only of less than 2% of the
outstanding shares of capital stock or class of debt securities of any Person
with one or more classes of its capital stock listed on a national securities
exchange or actively traded in the over-the-counter market shall not constitute
a breach of the foregoing covenant. The covenant contained in this Section 10
shall survive the termination or expiration of the Employment Period and any
termination of this Agreement.
 
(b)  As used herein, the term “Competing Business” means any transportation or
other business that the Company or any of its Affiliates has engaged in at any
time during the Employment Period in any city or county in any state or province
of the United States, Canada or Mexico, including any such business directly or
indirectly engaged in providing any of the following:
 
(i)  intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers), car fleet
management services, and railcar brokerage and management services;
 
(ii)  highway brokerage services, including full trailer load, less than trailer
load, trailer fleet management and depot operations services;
 
(iii)  international freight transportation services, including ocean
forwarding, custom house brokerage, ocean carrier services (including NVOCC
operations), import/export air forwarding services, and special project
services;
 
(iv)  specialized transport and cartage services, including heavy, oversized,
and other specialized flatbed trucking services, dry van trucking services, port
and rail depot cartage services (whether in connection with domestic or
international shipments or customers), and local and regional trucking services
(including full truckload and less-than-truckload motor carrier services);
 
(v)  freight consolidation and handling services, including third party
warehouse, cross dock, consolidation, deconsolidation and distribution services;
 
(vi)  comprehensive transportation management programs and services to third
party customers, including supply chain and traffic management services, carrier
rate and contract management services, logistics optimization planning, and
vendor bid optimization;
 
(vii)  railroad signal project management;



8



--------------------------------------------------------------------------------

 
(viii)  intermodal rail equipment (including double-stack rail car, container
and chassis) supply and management services, including stacktrain transportation
services; and
 
(ix)  any other transportation or other business that the Company or any of its
Affiliates has engaged in at any time during the Employment Period in any city
or county in any state or province of the United States, Canada or Mexico.



9



--------------------------------------------------------------------------------

 
SECTION 11.  Inventions Assignment.    During the Employment Period, the
Executive shall promptly disclose, grant and assign to the Company for its and
its Affiliates’ sole use and benefit any and all inventions, improvements,
technical information and suggestions reasonably relating to the business of the
Company and its Affiliates (collectively, the “Inventions”) that the Executive
may develop or acquire during the Employment Period (whether or not during usual
working hours), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or with
respect to the Inventions. In connection with the previous sentence, the
Executive shall, at the expense of the Company, including a reasonable payment
based on the Executive’s last per diem earnings with the Company for the time
involved if (a) the Executive is not then in the Company’s employ, or (b) if the
Executive is not then receiving consulting payments pursuant to Section 2(b)
above or severance payments pursuant to Section 8(b) above, or (c) if the
Executive has not otherwise received one or more severance payments with respect
to such period (whether on a lump sum, pre-paid, or accelerated basis or
otherwise), (i) promptly execute and deliver such applications, assignments,
descriptions and other instruments as may be necessary or proper in the opinion
of the Company to vest title to the Inventions and any patent applications,
patents, copyrights, reissues or other proprietary rights related thereto in the
Company and to enable it to obtain and maintain the entire right and title
thereto throughout the world, and (ii) render such reasonable assistance to the
Company as may be required in the prosecution of applications for said patents,
copyrights, reissues or other proprietary rights, in the prosecution or defense
of interferences or infringements that may be declared involving any said
applications, patents, copyrights or other proprietary rights and in any
litigation in which the Company may be involved relating to the Inventions. The
covenant contained in this Section 11 shall survive the termination or
expiration of the Employment Period and any termination of this Agreement.
 
SECTION 12.  Assistance in Litigation.    At the request and expense of the
Company (including a reasonable payment, based on the Executive’s last per diem
earnings, for the time involved if (a) the Executive is not then in the
Company’s employ, or (b) if the Executive is not then receiving consulting
payments pursuant to Section 2(b) above or severance payments pursuant to
Section 8(b)(ii), or (c) if the Executive has not otherwise received one or more
severance payments from the Company with respect to such period (whether on a
lump sum, pre-paid or accelerated basis or otherwise)) and upon reasonable
notice, the Executive shall, at all times during and after the Employment
Period, furnish such information and assistance to each of the Company and its
Affiliates as the Company may reasonably require in connection with any issue,
claim or litigation in which the Company or any of its Affiliates may be
involved. If such a request for assistance occurs after the expiration of the
Employment Period, then the Executive will only be required to render such
assistance to the Company and its Affiliates to the extent that the Executive
can do so without materially adversely affecting the Executive’s other business
obligations. The covenant contained in this Section 12 shall survive the
termination or expiration of the Employment Period and any termination of this
Agreement.
 
SECTION 13.  Expenses; Taxes.    Each party hereto shall bear his or its own
expenses incurred in connection with this Agreement (including legal, accounting
and any other third party fees, costs and expenses incurred by such party).
Subject to Section 2(b), if applicable, all remuneration, compensation and other
consideration payable by the Company or any of its Affiliates hereunder to or
for the benefit of the Executive or his heirs, representatives, or estate shall
be made and provided net of any and all applicable withholding, F.I.C.A.,
employment and



10



--------------------------------------------------------------------------------

other similar federal, state and local taxes and contributions required by law
to be withheld by the Company or any such Affiliate.
 
SECTION 14.  Representation.    The Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by the Executive do not breach, violate or cause a default under any agreement,
contract or instrument to which the Executive is a party or any judgment, order
or decree to which the Executive is subject, and (b) the Executive is not a
party to or bound by any employment agreement, consulting agreement,
noncompetition agreement, confidentiality agreement or similar agreement with
any other Person.
 
SECTION 15.  Entire Agreement; Amendment and Waiver.
 
(a)  This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings between the Executive and the Company or
any predecessor of the Company, or any of their respective Affiliates, with
respect to the subject matter hereof (including, without limitation, (i) the
offer letter dated May 21, 2001 (the “Offer Letter”), from the Company to the
Executive, (ii) the Employment Agreement dated as of May 31, 2002 (the “Prior
Agreement”), between Pacer Global Logistics, Inc., and the Executive, and (iii)
the letter dated September 9, 2002, from the Company to the Executive). In
consideration of the Executive’s continued employment with the Company hereunder
and the other payments and consideration inuring to the benefit of the Executive
hereunder, the Executive waives and releases the Company and its Affiliates from
any and all claims, demands, actions, causes of action, losses, liabilities and
obligations whatsoever, whether known or unknown, fixed or contingent, matured
or unmatured, arising on or prior to the date hereof under the Offer Letter, the
Prior Agreement or otherwise in connection with or relating to the Executive’s
employment with the Company or any of it Affiliates.
 
(b)  No waiver, amendment or modification of any provision of this Agreement
shall be effective unless in writing and signed by each party hereto. No waiver
by any party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights or remedies arising by virtue
of any such prior or subsequent occurrence.
 
SECTION 16.  Vesting and Cancellation of Stock Options.
 
(a)  The Company and the Executive hereby acknowledge and agree that, pursuant
to that certain Stock Option Agreement dated as of July 16, 2001 (the “Option
Agreement”), between the Company and the Executive (as adjusted for the 2-for-1
stock split effected in June 2002 (the “Stock Split”)), the Executive has been
granted a “Tranche B Option” to purchase up to an aggregate of 100,000 shares of
common stock, $.01 par value, of the Company (the “Common Stock”) and a “Tranche
C Option” to purchase up to an aggregate of 100,000 shares of Common Stock, in
each case at an option exercise price of $12.50 per share (the Tranche B Option
and the Tranche C Option are hereinafter collectively referred to as the
“Options”). The Company and the Executive further acknowledge and agree that
20,000 shares of Common Stock subject to the Tranche B Option and 20,000 shares
of Common Stock subject to the Tranche C Option are vested



11



--------------------------------------------------------------------------------

as of the date hereof (the “Currently Vested Options”).
 
(b)  The Company and the Executive hereby agree to modify and amend the Option
Agreement and the Options as follows:
 
(i)  An additional 40,000 shares of Common Stock subject to the Tranche B Option
and an additional 40,000 shares of Common Stock subject to the Tranche C Option
shall vest in the Executive and become exercisable as of the date of this
Agreement (the “Newly Vested Options”), thereby giving the Executive a total of
60,000 shares of Common Stock subject to the Tranche B Option and 60,000 shares
of Common Stock subject to the Tranche C Option vested as of the date of this
Agreement, in each case at an option exercise price of $12.50 per share. The
Currently Vested Options and the Newly Vested Options are hereinafter
collectively referred to as the “Vested Options.”
 
(ii)  Subject to Section 6 of the Option Agreement and Section 11(c)(i) of the
Company’s 1999 Stock Option Plan, as amended (the “Plan”), the Executive (and/or
such other Person exercising a Vested Option in accordance with the provisions
of Section 8 of the Option Agreement and Section 12(c) of the Plan) shall have
the right to exercise all Vested Options, in whole or in part, at any time and
from time to time through and includingMarch 31, 2005 (the “Option Termination
Date”), subject to and in accordance with the other applicable terms and
conditions of the Option Agreement and the Plan, it being understood and agreed
that on the Option Termination Date all remaining Vested Options not theretofore
exercised in accordance with the applicable terms and conditions of the Option
Agreement and the Plan shall terminate and cease to be exercisable or
outstanding.
 
(iii)  Except for the Vested Option as described above, the parties acknowledge
and agree that, effective as of the date hereof, the remaining options granted
by the Company to the Executive pursuant to the Option Agreement, namely 40,000
shares of Common Stock subject to the Tranche B Option and 40,000 shares of
Common Stock subject to the Tranche C Option, are hereby terminated and canceled
in all respects.
 
(c)  Other than the Options, as defined in Section 16(a) above, the Executive
hereby represents, warrants and acknowledges to the Company, and agrees with the
Company, that the Executive does not own or otherwise have, of record or
beneficially, any option, right or claim to acquire any shares of capital stock
or other securities (whether debt or equity or a combination thereof) of the
Company or any of its subsidiaries.
 
(d)  Upon the exercise of any or all of the Vested Options, if ever, the
Executive shall not be required to execute the Joinder (as defined in the Option
Agreement), and the shares of Common Stock so acquired upon the exercise of any
or all of the Vested Options, if any, shall be subject to the Shareholders’
Rights Appendix attached to the Plan as Exhibit C.
 
(e)  This Section 16 is an amendment to the Option Agreement. Except as adjusted
for the Stock Split and amended pursuant to this Section 16, the Option
Agreement remains in full force and effect in accordance with its terms. In the
event of any inconsistencies between the provisions of the Option Agreement and
this Section 16, the provisions of this Section 16 shall



12



--------------------------------------------------------------------------------

control.
 
SECTION 17.  Release.
 
(a)  In consideration of the covenants and agreements of the Company in this
Agreement, as well as for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and as a material inducement to
the Company to enter into this Agreement, the Executive hereby knowingly and
voluntarily releases, acquits and forever discharges the Company, the Company’s
present and former owners, shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, subsidiaries and
affiliates, and all persons acting by, through, under or in concert with any of
them (collectively, the “Releasees”), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
which, from the beginning of the world up to and including the date of this
Agreement, exist, have existed or may hereafter exist or arise, based on facts
occurring on or prior to the date hereof, under or in connection with the Offer
Letter, the Prior Agreement or his prior employment with the Company or any of
its subsidiaries up through the date hereof, which the Executive or any of his
heirs, executors, administrators, legal representatives, successors-in-interest
and/or assigns ever had, now have or at any time hereafter may have, own or hold
against any of the Releasees (collectively, the “Executive Released Claims”).
 
(b)  By executing this Agreement, (i) the Executive hereby represents that he
has not filed or permitted to be filed with any court, governmental or
administrative agency, or arbitration tribunal, any Executive Released Claims;
(ii) the Executive hereby waives all Executive Released Claims against the
Releasees arising under federal, state and local labor, employment, civil rights
and anti-discrimination laws and any other restrictions on the Company’s and its
subsidiaries’ rights with respect to the modification or termination, for
whatever reason, of the employment of its employees, including the Age
Discrimination in Employment Act, the Americans With Disabilities Act and Title
VII of the Civil Rights Act, as well as any right that the Executive may have
ever had or may now have to assert or commence an Executive Released Claim
against the Releasees involving any matter relating to his prior employment
relationship with the Company or any of its subsidiaries up through the date
hereof, or relating to the modification or termination thereof; and (iii) the
Executive further covenants and agrees not to bring any Executive Released Claim
or to permit any such Executive Released Claim to be filed by any other Person
on his behalf.
 
(c)  In consideration of the covenants and agreements of the Executive in this
Agreement, as well as for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and as a material inducement to
the Executive to enter into this Agreement, the Company hereby knowingly and
voluntarily releases, acquits and forever discharges the Executive from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, which, from the beginning of the world up to and
including the date of this Agreement, exist, have existed or may hereafter exist
or arise, based on facts occurring on or prior to the date hereof, under or in
connection with the Offer Letter, the Prior Agreement or his prior



13



--------------------------------------------------------------------------------

employment with the Company or any of its subsidiaries up through the date
hereof, which the Company or any of its successors-in-interest and/or assigns
ever had, now have or at any time hereafter may have, own or hold against the
Executive (collectively, the “Company Released Claims”); provided, however, that
the Company Released Claims shall not include, and the Executive shall not be
released from, any such charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses of any nature whatsoever,
known or unknown, suspected or unsuspected, that arise out of, are based on, or
constitute theft, fraud, embezzlement, or breach of fiduciary duty, or for which
the Company is technically, derivatively, or vicariously liable to a third party
as a result of an act or omission by the Executive, in each case whether of a
civil or criminal nature and whether arising under statute, rule, or regulation
or common law.
 
(d)  By executing this Agreement, (i) the Company hereby represents that it has
not filed or permitted to be filed with any court, governmental or
administrative agency, or arbitration tribunal, any Company Released Claims;
(ii) the Company hereby waives any right that the Company may have ever had or
may now have to assert or commence a Company Released Claim against the
Executive involving any matter relating to his prior employment relationship
with the Company or any of its subsidiaries up through the date hereof, or
relating to the modification or termination thereof; and (iii) the Company
further covenants and agrees not to bring any Company Released Claim or to
permit any such Company Released Claim to be filed by any other Person on its
behalf.
 
SECTION 18.  Notices.
 
(a)  All notices or other communications pursuant to or contemplated by this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):
 
(i)  if to the Company, to:
 
Pacer International, Inc.
One Concord Center
2300 Clayton Road, Suite 1200
Concord, California 94520
Attention: Chief Financial Officer
Telephone No.: (925) 887-1400
Facsimile No.: (925) 887-1565
 
with copy to:
 
Pacer International, Inc.
225 Water Street, Suite 2050
Jacksonville, Florida 32202
Attention: Legal Department
Telephone No.: (904) 633-9500
Facsimile No.: (904) 633-9338



14



--------------------------------------------------------------------------------

(ii) if to the Executive, to him or her at his or her last known address
contained in the records of the Company.
 
(d)  All such notices and other communications shall be deemed to have been
given and received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of delivery by telecopy, on the date of such delivery
(if sent on a business day where sent, or if sent on other than a business day
where sent, on the next business day where sent after the date sent), (iii) in
the case of delivery by nationally-recognized, overnight courier, on the next
business day where sent following dispatch, and (iv) in the case of mailing, on
the third business day where sent next following such mailing. In this
Agreement, the term “business day” means, as to any location, any day that is
not a Saturday, a Sunday or a day on which banking institutions in such location
are authorized or required to be closed.
 
SECTION 19.  Severability.    It is the desire and intent of the parties that
the provisions of Section 9, Section 10, Section 11, Section 12 of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any such provision of this Agreement is determined to be
partially or wholly invalid, illegal or unenforceable in any jurisdiction, then
such provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred upon
the parties by virtue of this Agreement remain substantially unimpaired, shall
not be affected or impaired in any manner, and any such invalidity, illegality
or unenforceability with respect to such provision in such jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
SECTION 20.  Remedies.    The Executive acknowledges and agrees that the
provisions of this Agreement (including Section 9, Section 10, Section 11, and
Section 12) are of a special and unique nature, the loss of which cannot be
adequately compensated for in damages by an action at law, and that the breach
or threatened breach of any provision of this Agreement (including Section 9,
Section 10, Section 11, and Section 12) would cause the Company irreparable
harm. The Executive further acknowledges and agrees that in the event of a
breach or threatened breach of any of the covenants contained in this Agreement
(including Section 9, Section 10, Section 11, and Section 12), the Company shall
be entitled to either specific performance or other immediate relief enjoining
the same in any court or before any judicial body having jurisdiction over such
a claim, without the need to post bond or other security or to show irreparable
harm. All rights and remedies provided for in this Agreement are cumulative, are
in addition to any other rights and remedies provided for by law, and may, to
the extent permitted by law, be exercised concurrently or separately. The
exercise of any one right or remedy shall not be deemed to be an election of
such right or remedy or to preclude the exercise or pursuit of any other right
or remedy.
 
SECTION 21.  Benefits of Agreement; Assignment.    The terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, permitted assigns, representatives,
heirs and estates, as applicable. This Agreement shall not be assignable by any
party hereto without the consent of the other party hereto, except that the
Company may assign this Agreement or its rights hereunder to any Affiliate of
the



15



--------------------------------------------------------------------------------

Company or to any Person succeeding to all or any substantial portion of their
respective businesses. Except as expressly provided in this Agreement, this
Agreement shall not confer any rights or remedies upon any Person other than the
parties hereto and their respective successors, permitted assigns,
representatives, heirs and estates, as applicable.
 
SECTION 22.  Governing Law.    THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF OHIO, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
OHIO, OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF OHIO TO BE APPLIED.
 
SECTION 23.  Jury Trial Waiver.    THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED TO THE SUBJECT
MATTER HEREOF.
 
SECTION 24.  Jurisdiction and Venue; Service of Process.
 
(a)  The parties hereto agree that all disputes among them arising out of,
connected with, related to, or incidental to the relationship established
between them in connection with this Agreement shall be resolved exclusively by
state or federal courts located in the city of Columbus, Ohio and any appellate
court from any thereof, or by an arbitrator located in Columbus, Ohio, in such
cases where they have expressly agreed to binding arbitration.
 
(b)  Each of the parties hereto hereby irrevocably and unconditionally submits,
for himself, herself or itself and his, her or its property, to the exclusive
jurisdiction of any Ohio state court or federal court of the United States of
America sitting in Columbus, Ohio, and any appellate court from any thereof, in
any suit, action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in any such Ohio
state court or, to the extent permitted by law, in any such federal court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
(c)  Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent he, she or it may legally and effectively do so, any
objection that he, she or it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereunder or thereunder in any Ohio state or
federal court of the United States of America sitting in Columbus, Ohio. Each of
the parties hereto hereby irrevocably waives, to the fullest extent he, she or
it may legally and effectively do so, the defense of an inconvenient forum to
the maintenance of such suit, action or proceeding in any such court.
 
(d)  Each of the parties hereto hereby agrees that the mailing by certified or



16



--------------------------------------------------------------------------------

registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.
 
SECTION 25.  Independence of Covenants and Representations and
Warranties.    All covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default or violation under a
certain covenant, the fact that such action or condition is permitted by another
covenant shall not affect the occurrence of such default, unless expressly
permitted under an exception to such initial covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached shall not affect the
incorrectness of or a breach of a representation and warranty hereunder.
 
SECTION 26.  Interpretation and Construction; Defined Terms.
 
(a)  The term “Agreement” means this Employment Agreement and any and all
schedules, annexes and exhibits that may be attached hereto, as the same may
from time to time be amended, modified, supplemented or restated in accordance
with the terms hereof. The use in this Agreement of the word “including” means
“including, without limitation.” The words “herein,” “hereof,” “hereunder,”
“hereby,” “hereto,” “hereinafter,” and other words of similar import refer to
this Agreement as a whole, and not to any particular article, section,
subsection, paragraph, subparagraph or clause contained in, or any schedule,
annex or exhibit that may be attached to, this Agreement. All references to
articles, sections, subsections, paragraphs, subparagraphs, clauses, schedules,
annexes and exhibits mean such provisions of this Agreement and the schedules,
annexes and exhibits that may be attached to this Agreement, except where
otherwise stated. The title of and the article, section, paragraph, schedule,
annex and exhibit headings in this Agreement are for convenience of reference
only and shall not govern or affect the interpretation of any of the terms or
provisions of this Agreement. The use herein of the masculine, feminine or
neuter forms also shall denote the other forms, as in each case the context may
require. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Accounting terms used but not
otherwise defined herein shall have the meanings given to them under GAAP.
Unless otherwise provided herein, the measure of one month or year for purposes
of this Agreement shall be that date of the following month or year
corresponding to the starting date, except that, if no corresponding date
exists, the measure shall be the next day of the following month or year (e.g.,
one month following February 8 is March 8, and one month following March 31 is
May 1).
 
(b)  The term “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.



17



--------------------------------------------------------------------------------

 
(c)  The term “GAAP” means generally accepted accounting principles in the
United States, as promulgated by the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board.
 
(d)  The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.
 
SECTION 27.  Counterparts and Facsimile Execution.    This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile shall be deemed for all purposes to
constitute such party’s good and valid execution and delivery of this Agreement.
 
[Remainder of page intentionally left blank.]



18



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement effective as of the date first written above.
 
THE COMPANY:
PACER INTERNATIONAL, INC.
By:
 

--------------------------------------------------------------------------------

   
Name
Title

 
 
THE EXECUTIVE:

--------------------------------------------------------------------------------

Carl K. Kooyoomjian



19